Order entered February 13, 2015.




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-01329-CV

                               ALBERT LUTTERODT, Appellant

                                                  V.

            EMILY LANE OWNERS ASSOCIATION, INC., ET AL., Appellees

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-12-12648-G

                                              ORDER
        Before the Court is the February 10, 2015, agreed joint motion to order the completion of

the reporter’s record, strike appellant’s brief and extend time for all parties to file their briefs. In

their motion, the parties complain that the submitted reporter’s record is not complete; it is

missing the trial exhibits and appears to exclude other discussion on the record.


        To the extent the motion requests this Court to order the court reporter to supplement the

record with the exhibits, the motion is GRANTED. We ORDER court reporter Velicia Dobbins

to file a supplemental record containing all exhibits from the trial no later than FIFTEEN DAYS

from the date of this Order.
       To the extent the motion requests this Court to order the court reporter to supplement the

record with “other discussions on the record,” the motion is DENIED without prejudice, to filing

a request for a supplemental record providing, with specificity, the dates and information missing

from the submitted record.


       To the extent the motion requests this Court to strike appellant’s brief, the motion is

DENIED. Appellant may amend his brief and if appellant amends his brief, it must be filed no

later than THIRTY DAYS after the record is complete. Appellees’ briefs shall be due THIRTY

DAYS after appellant’s amended brief is filed.


                                                    /s/     CRAIG STODDART
                                                            JUSTICE